Title: To George Washington from William Roberts, 23 December 1786
From: Roberts, William
To: Washington, George



Sir
Norwick-Mills December 23d—1786

This is to Inform Your Excellency that There has Been Two Millers at My house at Colo. John Pleasents Mills Four Mile Crick Seking Imploy. tha Told me tha Came thru Alaxandria And had Some Talk with Mr Thorn Conserning your Mills & Miller Mr Thorns Answer Was that you had Told Him Youd Better a Givven Me a Hundred & 2o£ A Year then the Man you have 6o£.—if this Report be True I Shold be Glad to Know the Sertainty of it by a Letter Sent to the Stage offis in Richmond As I Liv but 12 Miles From Richmond on James River 4 mile Crick

if this Report Shold be Groundless Am Sorry To Giv you the Troble of Reding Purhaps What Mite be Desogreeable to you.
However if youd Git a Nother Pare of Burrs And Giv Me My old Lay & Preveleges I woud Drive them On in the Best Maner tha Cold Porsabbly be Drove the Winter Season Which Woud Inable you to Keep up My Wages—And Not Feel it—this year I have but 8o£ My Year will be up the 10th of April next the Company Wants Me to Ingage to Lern thare Printeses the Besoness & To Imploy Me a Term of years at 100£ ⅌ year & to pay me what Shold be thought Resoneble for Instructing tham in the Besonesss.
I Shold be Vary Happy to Come in to your Imploy Again if it Was Agreable. And am Well Asured youd have No Reson to Complain As My Wife And I have Got to Living in Peic & Quietness Which I hoop May Continue To the Eand of Our Days. From Sir your Most Obedt And Humble Servt

   W:M. Roberts

